Case 0:20-cv-61880-UU Document 14 Entered on FLSD Docket 10/29/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:20-cv-61880-UU

 DONNA MARIE SNYDER,

        Plaintiff,
 v.

 WALMART STORES EAST, L.P.,

        Defendant.
                                                             /


                                              ORDER

        THIS CAUSE is before the Court upon Defendant’s Notice of Settlement (“Notice”). D.E.

 13. The Court has reviewed the pertinent portions of the record and is otherwise fully advised in

 the premises. Accordingly, it is

        ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close this

 case. All future hearings are CANCELED and all pending motions are DENIED AS MOOT.

        THE PARTIES are hereby notified that all papers related to the settlement reached by the

 parties, including any order of dismissal stating specific terms and conditions, must be received by

 this Court by November 30, 2020. If such papers are not filed by this deadline, this matter will

 be DISMISSED without further notice. Within sixty (60) days of such an order of dismissal, either

 party may petition the court to have the case reinstated after showing good cause as to why

 settlement was not in fact consummated.

        DONE AND ORDERED in Chambers at Miami, Florida, this 29th day of October 2020.


                                                        ________________________________
                                                        URSULA UNGARO
                                                        UNITED STATES DISTRICT JUDGE
Case 0:20-cv-61880-UU Document 14 Entered on FLSD Docket 10/29/2020 Page 2 of 2




 cc: Counsel of Record via CM/ECF
